Order granting defendant’s motion to modify the final judgment herein by reducing the amount of alimony from $25 a week to $10 a week reversed on the law and the facts, with $10 costs and disbursements, and the matter remitted to Special Term to send the matter to an official referee to ascertain the facts for the purpose of determining whether or not there should be any reduction in the alimony and, if so, to what extent. The claims of the defendant in respect of his gross earnings, his expenses and net earnings were of such a character that the request of the plaintiff that the matter be referred to an official referee should have been granted before action was taken upon the application to reduce the alimony. Especially should this course have been followed in view of the drastic reduction which was sought and allowed. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.